Citation Nr: 1749933	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Prior to April 11, 2013, entitlement to a rating in excess of 30 percent for bipolar disorder.

2. Beginning April 11, 2013, entitlement to a rating in excess of 50 percent for bipolar disorder.

3. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU) due to service connected disabilities. 


REPRESENTATION

Appellant represented by:	Jeffrey Bunton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1981 to August 1981.

This matter comes before the Board of Veterans' Appeals (Board) from the January 2010 and May 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Veteran appeared at a March 2016 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  This matter was previously before the Board in March 2017 and was remanded for further development.

The issue of entitlement to service connection for a TIDU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to April 11, 2013, the Veteran's bipolar disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity.

2. Beginning April 11, 2013, the Veteran's bipolar disorder was manifested by no more than occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1. Prior to April 11, 2013, the criteria for a rating of 50 percent, and no higher, for bipolar disorder have been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130 (Diagnostic Code 9432). 

2. Beginning April 11, 2013, the criteria for a rating in excess of 50 percent for bipolar disorder have not been met.  38 U.S.C.A §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130 (Diagnostic Code 9432). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   The Veteran received VCAA notice for his TDIU claim in March 2013. 

The Veteran's appeal for bipolar disorder arises from his disagreement with the initial rating awarded following the grant of service connection for that disability.  Where the initial claim is one for service connection, once service connection has been granted, the claim has been substantiated.  Therefore, the initial intended purpose of the notice has been fulfilled and additional VCAA notice under § 5103(a) is not required.  Any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Rather, once a notice of disagreement has been filed, for example, contesting a downstream issue such as the initial rating assigned to the disability, only the notice requirements for a rating decision and Statement of the Case described in 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the Veteran, including as to what evidence is necessary to establish a more favorable decision.  38 C.F.R. § 3.159(b)(3).  Here, the RO provided the Veteran the required Statement of the Case in July 2011.  The Statement of the Case cites the applicable statutes and regulations pertaining to his claim. 

As for the duty to assist, the Veteran's service treatment records and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  Additionally, several VA examinations were scheduled in connection with the current claim.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.
 
II. Compliance with Prior Board Remands

The Board observes that this case was previously remanded by the Board in March 2017.  The purpose of this remand was to obtain outstanding private and VA treatment records as well as to schedule the Veteran for a VA examination.   Upon remand, said records were obtained and the Veteran underwent a VA examination in May 2017.  The Board therefore finds that there was substantial compliance with the prior remand order, as is discussed more fully below, and the Board may continue with its determination.  Stegall v. West, 11 Vet. App. 268 (1998). 

III. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in March 2016.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his bipolar disability.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited attorney.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

IV. Legal Criteria for Increased Ratings Generally

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disabilities resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 199 (1999).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  



V. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is currently in receipt of service connection for an acquired psychiatric disorder evaluated as 30 percent for the period prior to April 11, 2013 and evaluated as 50 percent thereafter.  38 C.F.R. § 4.130, Diagnostic Code 9432.

Under this diagnostic code, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In order to be assigned a particular rating, a Veteran need not demonstrate the presence of all, most, or even some, of the symptoms listed as examples in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  The key element for a rating under the General Formula for Mental Disorders is the degree of social and occupational impairment caused by those symptoms.

For cases certified to the Board prior to August 4, 2014, such as this case, the diagnosis of any mental health disorder must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 4.125(a); Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. § 4.125 to reference the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5)).

As the Veteran's claim for entitlement to service connection for an acquired psychiatric disability was certified to the Board in June 2013, the VA examination must determine whether the Veteran has a mental disorder in accordance with the DSM-IV.  As discussed below, the Veteran's most recent VA examination in May 2017 used DSM-5, instead of DSM-IV.  However, as the Veteran's claim is for an increased rating, and not service connection, the Board finds that this error is not prejudicial to the Veteran. 

Additionally, the record contains Global Assessment of Functioning (GAF) scores assigned by mental health professionals who have evaluated the Veteran.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DSM-IV with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although the DSM-5 no longer uses the GAF scale to assess functioning, the DSM-IV was in effect at the time the GAF scores of record were assigned.  Therefore, the Board will consider the various GAF scores of record in evaluating the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is not determinative of the VA disability rating to be assigned.  See VAOPGCREC 10-95, 60 Fed. Reg. 43186 (1995).  As such, in evaluating the severity of mental disorders, the disability rating is to be based on all of the evidence that bears on occupational and social impairment, rather than solely on an examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126 (2016) (emphasis added). 

A GAF score of 51 to 60 is illustrative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends.).  A GAF score of 11 to 20 reflects some danger of hurting self or others (e.g., suicidal attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  See DSM-IV.

Prior to April 11, 2013

Prior to April 11, 2013, the Veteran's bipolar disorder is evaluated as 30 percent disabling.  38 C.F.R. § 4.130, Diagnostic code 9432.  

In September 2008, the Veteran was given a GAF score of 55.  Additionally, in the same month, the Veteran expressed suicidal ideations.  

In October 2009, the Veteran underwent a VA examination.  The Veteran reported that he was diagnosed and hospitalized for bipolar disorder after 10 weeks of basic training.  Since service, the Veteran has been hospitalized several times for his bipolar disorder.  The Veteran stated that he becomes "manicky" and has grandeur thoughts.  The Veteran reported having most of his manic episodes during the summer and most depressive episodes during the winter.  The Veteran stated that at times he doesn't remember periods of violence and that his disorder, specifically manic episodes, is worse during periods of stress.  The Veteran stated that he has had over 120 jobs but that he cannot stay at a job due to his disorder.  Regarding family relationships, the Veteran reported that he has been married (and divorced) three times and has 6 children.  The Veteran stated that all of his marriages ended as a result of his mental health.  Due to legal restrictions, the Veteran does not have relationships with all of his children. 
The October 2009 examiner noted that the Veteran had coherent, logical, and goal directed thought process with no signs of delusions or hallucinations.  The Veteran denied any current or past problems with suicidal or homicidal ideations or actions.  The examiner stated that the Veteran appeared able to maintain minimal personal hygiene and activities of daily living and was alert and orientated to person, place, and time.  The Veteran denied any past problems with panic attacks, obsessive or ritualistic behavior, or appeared to have any memory loss or impairment.  The Veteran did report impaired impulse control but stated that he has learned how to manage his impulsiveness to some degree.  Finally, the Veteran stated that he did have some sleep impairment due to his status as homeless and the inconsistencies of the shelter system.

In August 2010, the Veteran was given a GAF score of 35, indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.

In October 2010, the Veteran underwent another VA examination and was given a GAF score of 63. The Veteran reported that, in December 2009, the Veteran was accepted into Places for People program and obtained assistance with housing.  The Veteran stated that during this time, although he had stability, he was very depressed.  The Veteran stated that he is involved with several assistance programs that help him with managing his budget and taking him shopping.  The Veteran reported that he enjoys these programs, as well as cooking.  The Veteran denied any sleep difficulties.  The examiner noted that the Veteran reported anxiety symptoms and that he feels uncomfortable, however, the Veteran denied any depressive symptoms.  The Veteran reported that due to his high level of 'anxiety,' he has difficulty keeping to tasks.  The examiner noted that it appears that the Veteran's use of the word 'anxiety' reflects his understanding of his manic symptoms. 

The examiner noted that the Veteran was adequately groomed and had clean hygiene.  The examiner stated that the Veteran was alert and oriented to person, place, time, and situation, and that his attention and concentration were age appropriate with no evidence of hyperactivity, impulsivity, or inattention.  The examiner did note that the Veteran displayed abstract reasoning and thinking and that the Veteran's mood appeared somewhat expansive and that he seemed overly excited and eager.  However, the examiner stated that the Veteran did a good job at inhibiting any impulses and there was no evidence of mood lability, thoughts of grandeur, or impaired impulse control.  Additionally, the Veteran denied any suicidal or homicidal ideation and delusions or auditory/visual hallucinations.  The Veteran denied any difficulties with obsessive/ritualistic behavior or any panic attacks. 

However, the Veteran reported difficulties managing his financial affairs and without assistance from Places for People, the Veteran's current functioning would be significantly compromised.  The examiner stated that the Veteran's stability and current level of functioning is contingent upon the financial and adaptive help he receives and that should this help be reduced or taken away, the Veteran's functioning would significantly decline as he would no longer be able to meet his basic needs.  The examiner concluded that despite the Veteran's stability, he continues to struggle with the daily constraints of his mental illness.  The examiner noted that the Veteran cannot maintain employment, avoids close relationships, and has uncertain moods.

Additionally, January 2010 and February 2011 psychological evaluations revealed similar findings to the other evidence of record.  Also, in April 2011, the Veteran was given a GAF score of 49, indicating serious symptoms. 

An August and September 2011 VA treatment note reported that the Veteran displayed very poor hygiene.  Additionally, in September 2011, the Veteran reported that he is feeling ok, however was experiencing low energy. 

In a February 2012 VA treatment note, the Veteran expressed homicidal ideations and discussed his anger and impulse control issues.  In March 2012, the Veteran stated that he was feeling depressed, but denied delusions, hallucinations, and suicidal or homicidal ideations.  However, another March 2012 VA treatment note detailed that the Veteran was experiencing hygiene problems as he was not bathing daily, not washing his clothes regularly, and not cleaning his house frequently.
In August 2012, the Veteran underwent a VA psychological evaluation.  The Veteran arrived to this examination casually dressed, appropriate groomed, and with fair hygiene.  The Veteran's behavior was appropriate and he described his mood as "apprehensive."  The Veteran denied experiencing hallucinations and none were noted during the interview.  The Veteran's thought process and associations were linear and goal-directed and he denied any suicidal or violent ideations.  The Veteran reported that he only has difficulties with his long-term memory.  The Veteran again stated, as noted throughout the record, that December/winter is his "falling out time."

A January 2013 psychiatric treatment note stated that the Veteran was doing fairly well, was living with his son, and had enrolled in a local community mental health center to augment his psychiatric care as he was no longer living near his previous mental health care facility.  Additionally, in January 2013, the Veteran was given a GAF score of 60. 

The Board finds that a rating of 50 percent, and no higher, for the Veteran's bipolar disorder prior to April 11, 2013 is warranted.  The evidence of record demonstrates that the Veteran's bipolar disorder results in occupational and social impairment with reduced reliability and productivity as a result of his depression, memory impairment, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  A higher rating is not warranted as the evidence of record does not show that the veteran's bipolar disorder is manifested by occupational and social impairment with deficiencies in most areas.  Specifically, the evidence of record does not show that the Veteran had obsessional rituals that interfere with routine activities, intermittently illogical speech, near-continuous panic or depression, difficulty in adapting to stressful circumstances, or suicidal ideations (the record is conflicted as the Veteran stated he had suicidal ideations in September 2008, but then later denied ever having any).  Additionally, although the Veteran has legal limitations regarding maintaining relationships with some family members, the Veteran was able to maintain relationships with other family members as well as create a "support system" for himself.

Therefore, a rating of 50 percent, and no higher, is warranted for the Veteran's bipolar disorder prior to April 11, 2013. 

Beginning April 11, 2013

Beginning April 11, 2013, the Veteran's bipolar disorder is evaluated as 50 percent disabling.  38 C.F.R. § 4.130, Diagnostic Code 9432.

In April 2013, the Veteran underwent a VA examination.   The examiner noted that the Veteran had a current GAF score of 59, which is illustrative of moderate symptoms.  The examiner noted that the Veteran's current mental health symptoms are moderate in severity and result in moderate functional impairment.  The examiner noted that the Veteran's quality of life is negatively impacted by his symptoms, although he does employ several positive coping strategies to assist with this.   The examiner noted that the Veteran's mental health symptoms have had a significant moderate impact on his occupational functioning as the Veteran's impulsivity coupled with his intermittent low motivation/energy/depressed mood have often resulted in leaving employment if the Veteran feels it is too stressful.  However, the examiner noted that the Veteran has not attempted to work since he began experiencing mild improvement in his symptoms due to medication and therapy.  The examiner added that a portion of the Veteran's reluctance to seek employment is attributable to his belief that he cannot work (given his past difficulties) and that it does not appear that the Veteran's current mental health symptoms render him completely unable to secure or maintain gainful employment at this time.  

The April 2013 examiner stated that the Veteran's bipolar disorder results in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran recently moved out of his son's home and is temporarily living in a hotel room.  The Veteran reported he recently became engaged and is trying to build a "support system."  The Veteran noted that he currently cannot engage in some hobbies he enjoys due to his current housing situation.  Additionally, the examiner stated that although the Veteran has struggled in the past, he has had success in volunteer environments in more recent years.  Therefore, the examiner concluded that this seems to suggest that the Veteran may be capable of low-stress, part-time employment in a therapeutic setting that is understanding of his mental health concerns.  The examiner added that such work might even improve the Veteran's mood. 

During his examination, the Veteran discussed his decision to file for unemployability and stated that his manic depression "gets the best of [him]" and he is better since he's been unemployed.  The Veteran stated that even on his medication, he still has periods when he feels he is unable to work in a manic episode.   Also, during depressive episodes, the Veteran stated that he finds himself greatly fatigued and with no interest/motivation to do anything.  

The Veteran discussed receiving services at Pathways Mental Health Center.  The Veteran stated that his last serious depressive episode was in the winter of 2012 and that during his depressive episodes his hygiene becomes very bad.  The examiner noted that the veteran's episodes are currently mixed episodes rather than truly discrete depressive, manic, or hypomanic episodes.  The Veteran denied past suicide attempts, ideations, or plans.  The Veteran's bipolar disorder was manifested by depressed mood, chronic sleep impairment, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work-like setting, and impaired impulse control. 

The examiner concluded that the Veteran's current mental health concerns and the functional impairment that they cause warrant an increase in the Veteran's service connected evaluation.  As a result, the Veteran's service connected bipolar disorder evaluation was increased from 30 percent to 50 percent disabling in a May 2013 rating decision. 

In August 2013, the Veteran was given a GAF score of 60.  In October 2014, a VA physician stated that the Veteran is physically able to perform activities of daily living, however, there are psychosocial stressors that may inhibit his ability to fully engage in appropriate activities in a timely fashion.  

A September 2015 VA treatment note reported that the Veteran was experiencing hygiene issues as he was only showering two to three times per month. 

An October 2015 VA treatment note detailed that the Veteran was not experiencing psychotic process.  In February 2016, the Veteran denied depression or anxiety, but did state that he was having problems with his hygiene.  However, in April 2016, a VA treatment record reported that he was making strides in personal care.  In June 2016, the Veteran stated that his mood is ok and that he is experiencing more depression than mania.  Additionally, in October 2016, the veteran requested medication for anger outbursts. 

Pursuant to the Board's March 2017 remand, the Veteran underwent a VA examination in May 2017.  The Board notes that the VA examiner utilized DSM-5 in his diagnosis of the Veteran's bipolar disorder.  As discussed above, the proper diagnostic tool for the Veteran's claim is DSM-IV.  However, as the Veteran's claim for a rating in excess of 50 percent is based on his bipolar symptoms and functional impairment, the Board notes that the application of DSM-5, and any associated diagnosis, is not prejudicial to the Veteran as the Veteran has already been diagnosed with bipolar disorder as characterized by DSM-IV.

The May 2017 examiner stated that the Veteran's bipolar disorder is manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran reported that although he rarely socializes, he has built a support system through outpatient counseling and a VA caseworker.  The Veteran reported that he has attempted to get out more, to include fishing.  The Veteran stated that he experiences anxiety (racing thoughts, feeling overwhelmed, and experiencing insomnia) and that every 6-8 weeks he has a cycle of a burst of anxiety.  The Veteran reported being hospitalized for psychiatric reasons because he felt "out of control."  The examiner stated that it appears that the Veteran's symptoms were likely present before the military, but might have been exacerbated while in the military, when the symptoms appeared more prominent.  The Veteran also reported previous substance abuse. 

The examiner stated that the Veteran's bipolar disorder is manifested by depressed mood, anxiety, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner stated that the Veteran has a long-standing history of mental health symptoms and reported having episodes of mania and depression, which is somewhat managed with medication.  The Veteran was noted to have maintained little eye contact, was oriented to person, place, time, and situation, and was not psychotic, and denied suicidal or homicidal ideation. 

Pursuant to the Board's March 2017 remand instructions, the examiner also discussed whether or not the Veteran experiences anxiety or panic attacks attributable to his bipolar disorder.  The examiner stated that the Veteran has anxiety symptoms which coincide with manic episodes and that when the Veteran is feeling depressed, he does not exhibit the described anxiety symptoms.

Additionally, the examiner commented on the extent to which the Veteran's service connected bipolar disorder affects his ability to secure or follow a substantially gainful occupation irrespective of his status as a registered sex offender.  The examiner stated that the Veteran's long-standing history of bipolar symptoms affects his ability to sustain employment as he has difficulty sustaining attention and concentration, or finding the motivation to have responsibility. 

The Board finds that a rating in excess of 50 percent for the Veteran's bipolar disorder beginning April 11, 2013 is not warranted.  The evidence of record demonstrates that the Veteran's bipolar disorder is manifested by occupational and social impairment with reduced reliability and productivity.  A higher rating is not warranted as the Veteran has denied suicidal ideations, obsessional rituals, intermittent speech, near-continuous panic or depression, spatial disorientation.

Therefore, a rating in excess of 50 percent beginning April 11, 2013 is not warranted.


ORDER

Prior to April 11, 2013, entitlement to a rating of 50 percent, and no higher, for an acquired psychiatric disorder is granted.

Beginning April 12, 2013, entitlement to a rating in excess of 50 percent for an acquired psychiatric disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that he is unable to secure or follow a substantially gainful occupation as a result of his service connected bipolar disorder.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment." 38 C.F.R. § 4.16 (a).  TDIU is precluded for any period of gainful employment, which is generally defined as annual earnings above the poverty threshold.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (proof of unemployment is necessary to raise a TDIU claim).  Marginal employment is found whenever the Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census as the poverty threshold for one person.  However, 38 C.F.R. § 4.16 further provides an exception to the income limitation regarding employment in a protected environment, such as family business or sheltered workplace, on a facts found basis.  Id.

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
It is the established policy of VA that all Veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disability or disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340 (a)(1), 4.15.  

The Veteran is currently in receipt of service connection for his bipolar disorder evaluated as 50 percent disabling.  Thereby, the Veteran does not meet the schedular requirement for entitlement to a TDIU. 

Where these percentage requirements are not met, entitlement to a TDIU on an extraschedular basis may be considered when the Veteran is unable to secure or follow a substantially gainful occupation due to his service connected disabilities. 38 C.F.R. § 4.16 (b).  However, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration. 38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  The Board has jurisdiction to review determinations by the Director. Cf. Wages v. McDonald, 27 Vet. App. 233 (2015).

Throughout the record, the Veteran has reported that his bipolar disorder disallows him to maintain employment and that he has always lost his employment due to his mental health issues.  As discussed above, at the Veteran's October 2010 VA examination, the examiner stated that the Veteran cannot maintain employment.  Furthermore, the May 2017 VA examination stated that the Veteran's bipolar disorder does impact his ability to work as the Veteran has difficulty sustaining attention and concentration, or finding the motivation to have responsibility.  

As noted above, the Board cannot consider entitlement to a TDIU on an extraschedular basis in the first instance.  Instead, the Board is required to refer all cases of veterans who are unemployable by reason of service connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16 (a), to the Director for extraschedular consideration.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1 (2001).  As a result of the Veteran not meeting the schedular criteria, the Board finds that a remand is warranted to refer his TDIU claim for extraschedular consideration in the first instance.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file. 

2. Refer the Veteran's claim of entitlement to a TDIU on an extraschedular basis to the Director, Compensation and Pension Service.

3. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

4. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


